EXAMINER'S AMENDMENT
The following is in response to arguments and amendments filed 03/22/2021, interviews held 03/18/2021 and 04/07/2021.  Claims 1-4, 6-13, 16-19 and 21-23 are pending.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Hammerlind (Reg. No. 67,565) on 07 April 7, 2021.

The application has been amended as follows: 

16. 	(Currently Amended) A non-transitory computer-readable medium having instructions stored thereon, the instructions executable to cause a user device to perform operations comprising: 
receiving, by an application operating on [[a]] the user device, an indication of a transaction request for a transaction initiated by an Internet browser operating on the user device, wherein the application is independent from the Internet browser;
displaying, by the application operating on the user device, a plurality of 
wherein each of the plurality of selectable elements is associated with a set of stored information at a server that is in communication with the application via an application communication engine, a communicational link, and a server communication engine, and
wherein the displaying each of the plurality of selectable elements in the GUI is in response to the set of the stored information being obtained by the server from a database for a user that logged into the application and for that selectable element;
displaying, by the Internet browser operating on the user device, at least one fillable field in a website, wherein the displaying the website engages the server with the website; 
receiving, by the application, a selection of a selectable element included in the plurality of selectable elements displayed in the GUI on the application; and
providing, by the application, an instruction associated with the selectable element to the server, wherein the providing the instruction associated with the selectable element causes the server to obtain a set of stored information associated with the selectable element and populate, via an integration engine, the set of stored information that is a type identified by the at least one fillable field in the at least one fillable field in the website on the Internet browser.

17. 	(Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the operations further comprise: 


18. 	(Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the engaging the server with the website includes the server receiving website information to perform a unsafe website lookup against an unsafe website blocklist database.

19. 	(Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the plurality of selectable elements are each associated with a respective funding source.

23.	(Currently Amended)	The non-transitory computer-readable medium of claim 16, wherein the selection of the selectable element included in the plurality of selectable elements displayed in the GUI on the application is in response to a drag-and-drop operation of the selectable element displayed in the GUI on the application to the website on the Internet browser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691